United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
TENNESSEE VALLEY AUTHORITY,
WIDOWS CREEK FOSSIL PLANT,
Stevenson, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gerard Siciliano, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1714
Issued: April 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 11, 2018 appellant, through counsel, filed a timely appeal from a July 31,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).2 As more
than 180 days has elapsed from the last merit decision, dated August 7, 2017, to the filing of this

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that appellant submitted additional evidence on appeal and that following the July 31, 2018
decision, OWCP received additional evidence. However, the Board’s Rules of Procedure provides: “The Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of its final
decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R.
§ 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

appeal, pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 15, 2017 appellant, then a 59-year-old boilermaker, filed an occupational
disease claim (Form CA-2) alleging that he sustained hearing loss and tinnitus causally related to
factors of his federal employment. He noted that he first became aware of his condition on May 15,
2004 and attributed it to factors of his federal employment on June 1, 2005. Appellant did not stop
work.
In a statement dated February 8, 2017, appellant related that he was exposed to noise from
air tools, welding, rigging, and working around boilers beginning in 1978. He also “had to shoot
boiler clinkers using a[n] eight gauge shot gun” for around six hours a day for two days at a time.
From August 2000, appellant had been exposed to noise from air tools, hand tools, and pulverizers,
and shooting “clinkers from the boiler using [an eight] gauge shot gun….” He described in detail
his employment history, his work for contractors in 1997, and his use of hearing protection.
Appellant noted that, as of September 15, 2015, his work location was no longer operational and
that he now worked around pumps and other equipment only two to four hours per day.
The employing establishment, on February 13, 2017, advised that appellant was exposed
to noise from pulverizers, boilers, pumps, and pneumatic tools. It indicated that his statements
regarding his job duties and the equipment providing his exposure was accurate. The employing
establishment indicated that appellant was exposed to around 85 decibels for five to six hours per
day and that he wore hearing protection. It indicated that the plant had stopped operating in
September 2015.
OWCP, on April 13, 2017, referred appellant to Dr. Joseph A. Motto, a Board-certified
otolaryngologist, for a second opinion evaluation. It prepared a statement of accepted facts
(SOAF), which indicated that he was exposed to noise from turbines, boiler feed pumps, and steam
leaks.
In a report dated May 17, 2017, Dr. Motto reviewed the results of audiometric testing and
diagnosed severe high frequency sensorineural hearing loss beginning at 2,000 hertz (Hz). He
opined that appellant’s hearing loss had not resulted from noise exposure during the course of his
federal employment. Dr. Motto advised that the demonstrated hearing loss suggested hypertension
as a cause.
Dr. Motto, in a supplemental report dated July 17, 2017, advised that noise-induced hearing
loss could be viewed as either the amount of hearing loss that occurred during employment or the
3

5 U.S.C. § 8101 et seq.

2

amount that exceeded normal hearing loss. He related that the fact that appellant “used to shoot
guns” and was right handed explained the asymmetry in his hearing loss at 2,000 Hz. Dr. Motto
advised that hearing loss resulting from noise exposure normally showed improvement above
8,000 Hz, which was not demonstrated in this case. He concluded that appellant’s hearing loss
had not resulted from noise exposure.
By decision dated August 7, 2017, OWCP denied appellant’s occupational disease claim.
It found that Dr. Motto’s opinion constituted the weight of the evidence and established that
appellant’s hearing loss was unrelated to the accepted factors of his federal employment.
On July 2, 2018 appellant, through counsel, requested reconsideration. He contended that
Dr. Motto’s brief report referenced that he shot guns, but without demonstrating an awareness that
the shot guns had been provided by the employing establishment as a part of his work duties.
Counsel asserted that an enclosed June 11, 2018 evaluation from Dr. David S. Fortune, a Boardcertified otolaryngologist, established that appellant sustained a ratable bilateral hearing loss and
tinnitus causally related to factors of his federal employment. He also contended that an
October 12, 2017 statement from appellant demonstrated that he had no significant noise exposure
other than using shotguns during the course of his employment.
By decision dated July 31, 2018, OWCP denied appellant’s request for reconsideration as
he had not raised an argument or submitted evidence sufficient to warrant reopening his case for
further merit review under section 8128(a). It noted that, while counsel had referenced an attached
report from Dr. Fortune, he had not submitted additional evidence in support of his reconsideration
request.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.5
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.6 If OWCP chooses to grant reconsideration, it
4

Id. at § 8128(a).

5

20 C.F.R. § 10.606(b)(3); see also B.W., Docket No. 18-1259 (issued January 25, 2019).

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.

3

reopens and reviews the case on its merits.7 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.8
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
On reconsideration counsel asserted that Dr. Motto, in evaluating appellant’s hearing loss,
referred to his shooting guns without explaining whether he had engaged in this activity as part of
his federal employment duties. Appellant maintained that he had used an eight gauge shotgun to
shoot boiler clinkers in the course of his employment. The employing establishment did not
specifically address the accuracy of this aspect of his work duties and it is not set forth in the
SOAF.
Reopening a claim for merit review does not require a claimant to submit all evidence that
may be necessary to discharge his burden of proof.9 If OWCP should determine that the new
evidence submitted lacks probative value, it may deny modification of the prior decision, but only
after it has reviewed the case on the merits.10
The Board finds that appellant has advanced a legal argument that is relevant, not
previously considered, and pertinent to the issue of whether he has established hearing loss
causally related to factors of his federal employment. OWCP did not address Dr. Motto’s finding
that appellant’s asymmetrical hearing loss was related to shooting guns or make a specific finding
regarding whether his use of guns occurred in the course of his federal employment. Appellant is,
thus, entitled to a review of the merits of his claim under section 10.606(b)(3)(ii) of OWCP’s
regulations.11 The case will be remanded to OWCP to conduct a merit review of the claim,
followed by an appropriate decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

7

Id. at § 10.608(a); see also M.S., Docket No. 18-1041 (issued October 25, 2018).

8

Id. at § 10.608(b); A.C., Docket No. 17-1616 (issued November 27, 2018).

9

See K.S., Docket No. 18-1022 (issued October 24, 2018).

10

Id.

11

J.W., Docket No. 14-0825 (issued September 4, 2014).

4

ORDER
IT IS HEREBY ORDERED THAT the July 31, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: April 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

